Mr. Justice McWilliams
specially concurring.
I specially concur and shall briefly explain my position in this matter.
The rule announced by the majority of this Court in People ex rel. Juhan v. District Court, 165 Colo. 253, *280439 P.2d 741 dictates and requires that the judgment in the instant case be reversed. It is for this reason only that I now concur in this reversal.
It is still my very strong personal conviction that 1965 Perm. Supp., C.R.S. 1963, 39-8-1, as amended by Chapter 163, Session Laws of 1967 in nowise violates Article II, §25 of the Colorado constitution and does not in any manner offend due process. For a more detailed statement as to my views on this particular subject, see my dissent in People ex rel. Juhan v. District Court, supra.
Mr. Justice Kelley has authorized me to state that he joins in this specially concurring opinion and directs attention to his dissent in People ex rel. Juhan v. District Court, supra, for a more detailed statement of his views on this matter.